UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


    DEMETRIA R. 1,                                )
                                                  )
                       Plaintiff                  )
                                                  )
                v.                                )    Civil Case No. 20-3227 (RJL/GMH)
                                                  )
    KILOLO KIJAKAZI, Acting                       )
    Commissioner of Social Security,2             )
                                                  )
                       Defendants.                )


                                             UM OPINION


        On June 30, 2022, Magistrate Judge G. Michael Harvey issued a Report and

Recommendation [Dkt. # 17] in this case. Under Local Rule 72.3(b), the parties had

fourteen days after being served with a copy of the Report and Recommendation to file

written objections to the proposed recommendations. To date, no objections have been

filed. Upon careful consideration of the record in this case and of Magistrate Judge

Harvey's Report and Recommendation, Accordingly, for the reasons set forth i'n. the Report

and Recommendation, the Court ADOPTS and ACCEPTS the Report and

Recommendation in full.



1 Plaintiffs name has been partially redacted in accordance with the recommendation of
the Committee on Court Administration and Case Management of the Judicial Conference
of the United States.
2 The current Defendant has been substituted in   place of her predecessor pursuant to Federal
Rule of Civil Procedure 25(d).